
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17


LKQ CORPORATION

401(k) PLUS PLAN II

--------------------------------------------------------------------------------



LKQ CORPORATION
401(k) PLUS PLAN II

TABLE OF CONTENTS

 
   
   
   
  Page

--------------------------------------------------------------------------------

1.   INTRODUCTION   1     1.1.   Adoption and Name of Plan   1     1.2.  
Purposes of Plan   1     1.3.   "Top Hat" Pension Benefit Plan   1     1.4.  
Plan Unfunded   1     1.5.   Effective Date   1     1.6.   Administration   1
2.
 
DEFINITIONS AND CONSTRUCTION
 
1     2.1.   Definitions   1         2.1.1.   Account   2         2.1.2.  
Affiliate   2         2.1.3.   Base Salary   2         2.1.4.   Base Salary
Deferral   2         2.1.5.   Beneficiary   2         2.1.6.   Board   2        
2.1.7.   Bonus Compensation   2         2.1.8.   Bonus Deferral   2        
2.1.9.   Code   2         2.1.10.   Committee   3         2.1.11.   Commissions
  3         2.1.12.   Commission Deferral   3         2.1.13.   Company   3    
    2.1.14.   Company Profit Sharing Contribution   3         2.1.15.   Deferral
  3         2.1.16.   Deferral Period   3         2.1.17.   Director   3        
2.1.18.   Effective Date   3         2.1.19.   Employee   4         2.1.20.  
ERISA   4         2.1.21.   401(k) Plan   4         2.1.22.   Matching
Contribution   4         2.1.23.   Other Company Contribution   4        
2.1.24.   Participant   4         2.1.25.   Participation Agreement   4        
2.1.26.   Plan   4         2.1.27.   Plan Year   4         2.1.28.   Retirement
Date   5         2.1.29.   Valuation Date   5         2.1.30.   Year of Service
  5     2.2.   Number and Gender   5     2.3.   Headings   5
3.
 
PARTICIPATION AND ELIGIBILITY
 
5     3.1.   Participation   5     3.2.   Commencement of Participation   6    
3.3.   Cessation of Active Participation   6
4.
 
DEFERRALS, MATCHING AND COMPANY CONTRIBUTIONS
 
6     4.1.   Deferrals by Participants   6     4.2.   Effective Date of
Participation Agreement   7     4.3.   Modification or Revocation of Election by
Participant   7                  

2

--------------------------------------------------------------------------------



    4.4.   Matching Contributions   7     4.5.   Company Profit Sharing
Contribution   7     4.6.   Other Company Contributions   7     4.7.   Hardship
Distribution Under 401(k) Plan   7
5.
 
VESTING, DEFERRAL PERIODS AND INVESTMENT ELECTIONS
 
7     5.1.   Vesting   7     5.2.   Election of In-Service Distribution   8    
5.3.   Investment Elections   8
6.
 
ACCOUNTS
 
9     6.1.   Establishment of Bookkeeping Accounts   9     6.2.   Subaccounts  
9     6.3.   Hypothetical Nature of Accounts   9
7.
 
PAYMENT OF ACCOUNT
 
9     7.1.   Timing of Distribution of Benefits   9     7.2.   Time of
Distribution and Valuation   10     7.3.   Form of Payment or Payments   10    
7.4.   Accelerated Distribution   11     7.5.   Designation of Beneficiaries  
11     7.6.   Amendments   11     7.7.   Change in Marital Status   11     7.8.
  No Beneficiary Designation   12     7.9.   Unclaimed Benefits   12     7.10.  
Hardship Withdrawals   12     7.11.   Withholding   13
8.
 
ADMINISTRATION
 
13     8.1.   Committee   13     8.2.   General Powers of Administration   13  
  8.3.   Indemnification of Committee   14
9.
 
DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION
 
14     9.1.   Claims   14     9.2.   Claim Decision   14     9.3.   Request for
Review   14     9.4.   Review of Decision   15     9.5.   Discretionary
Authority   15
10.
 
MISCELLANEOUS
 
15     10.1.   Plan Not a Contract of Employment   15     10.2.  
Non-Assignability of Benefits   15     10.3.   Amendment and Termination   16  
  10.4.   Unsecured General Creditor Status Of Employee   16     10.5.  
Severability   16     10.6.   Governing Laws   16     10.7.   Binding Effect  
17     10.8.   Entire Agreement   17     10.9.   No Guarantee of Tax
Consequences   17     10.10.   Sole Obligor   17

3

--------------------------------------------------------------------------------



LKQ CORPORATION

401(k) PLUS PLAN II

1.     INTRODUCTION

1.1.ADOPTION AND NAME OF PLAN.

        The Company adopts the LKQ Corporation 401(k) Plus Plan II.

1.2.PURPOSES OF PLAN.

        The purposes of the Plan are to provide deferred compensation for a
select group of management or highly compensated Employees of the Company and to
permit them to maximize their elective contributions to the 401(k) Plan
notwithstanding certain Code limitations.

1.3."TOP HAT" PENSION BENEFIT PLAN.

        The Plan is an "employee pension benefit plan" within the meaning of
ERISA Section 3(2). The Plan is maintained, however, only for a select group of
management or highly compensated employees and, therefore, is exempt from
Parts 2, 3 and 4 of Title 1 of ERISA. The Plan is not intended to qualify under
Code Section 401(a).

1.4.PLAN UNFUNDED.

        The Plan is unfunded. All benefits will be paid from the general assets
of the Company, which will continue to be subject to the claims of the Company's
creditors. No amounts will be set aside for the benefit of Plan Participants or
their Beneficiaries.

1.5.EFFECTIVE DATE.

        The Plan is effective as of the Effective Date.

1.6.ADMINISTRATION.

        The Plan shall be administered by the Committee.

2.     DEFINITIONS AND CONSTRUCTION

2.1.DEFINITIONS.

        For purposes of the Plan, the following words and phrases shall have the
respective meanings set forth below, unless the context clearly requires a
different meaning:

2.1.1.ACCOUNT.

        "Account" means the bookkeeping account maintained on behalf of each
Participant pursuant to Section 6.1.

2.1.2.AFFILIATE.

        "Affiliate" means any entity that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, LKQ Corporation.

2.1.3.BASE SALARY.

        "Base Salary" means the base rate of cash compensation paid by the
Company to or for the benefit of a Participant for services rendered.

2.1.4.BASE SALARY DEFERRAL.

        "Base Salary Deferral" means the amount of a Participant's Base Salary
which the Participant elects to have withheld on a pre-tax basis and credited to
his Account pursuant to Section 4.1.

4

--------------------------------------------------------------------------------




2.1.5.BENEFICIARY.

        "Beneficiary" means the person or persons designated by the Participant
in accordance with Section 7.5 or, in the absence of an effective designation,
the person or entity described in Section 7.8.

2.1.6.BOARD.

        "Board" means the board of directors of LKQ Corporation.

2.1.7.BONUS COMPENSATION.

        "Bonus Compensation" means the amount awarded to a Participant under any
bonus arrangement maintained by the Company.

2.1.8.BONUS DEFERRAL.


        "Bonus Deferral" means the amount of a Participant's Bonus Compensation
which the Participant elects to have withheld on a pre-tax basis and credited to
his account pursuant to Section 4.1.

2.1.9.CODE.

        "Code" means the Internal Revenue Code of 1986, as amended.

2.1.10.COMMITTEE.

        "Committee" means the administrative committee appointed by the Board to
administer the Plan in accordance with Section 8.

2.1.11.COMMISSIONS.

        "Commissions" means remuneration paid by the Company to a Participant
based on sales of the Company's products and/or services made by the Participant
or individuals under his supervision.

2.1.12.COMMISSION DEFERRAL.

        "Commission Deferral" means the amount of a Participant's Commissions
which the Participant elects to have withheld on a pre-tax basis and credited to
his Account pursuant to Section 4.1.

2.1.13.COMPANY.


        "Company" means LKQ Corporation and any Affiliate.

2.1.14.COMPANY PROFIT SHARING CONTRIBUTION.

        "Company Profit Sharing Contribution" means the contribution made by the
Company for a Participant which is based on the Participant's Base Salary,
Bonus, and Commissions.

2.1.15.DEFERRAL.

        "Deferral" means a Base Salary Deferral, Bonus Deferral and/or a
Commission Deferral.

2.1.16.DEFERRAL PERIOD.

        "Deferral Period" means the period of time for which a Participant
elects to defer receipt of the Deferrals credited to such Participant's Account
as specified in Section 5.2. Deferral Periods shall be measured on the basis of
Plan Years, beginning with the Plan Year that commences immediately following
the Plan Year for which the applicable Deferrals are credited to the
Participant's Account.

2.1.17.DIRECTOR.

        "Director" means a director of the Company.

2.1.18.EFFECTIVE DATE.


        "Effective Date" means January 1, 2005.

5

--------------------------------------------------------------------------------



2.1.19.EMPLOYEE.

        "Employee" means any common-law employee of the Company.

2.1.20.ERISA.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

2.1.21.401(k) PLAN.

        "401(k) Plan" means the LKQ Corporation Employees' Retirement Plan, as
amended from time to time.

2.1.22.MATCHING CONTRIBUTION.

        "Matching Contribution" means the contribution made by the Company for a
Participant based on a Deferral made by the Participant.

2.1.23.OTHER COMPANY CONTRIBUTION.

        "Other Company Contribution" means the contribution made by the Company
for a Participant which is based on such criteria as the Company shall
determine.

2.1.24.PARTICIPANT.

        "Participant" means each Employee who has been selected for
participation in the Plan and who has become a Participant pursuant to
Section 3.

2.1.25.PARTICIPATION AGREEMENT.

        "Participation Agreement" means the written agreement pursuant to which
the Participant elects the amount of his Base Salary, Bonus Compensation, and/or
Commissions to be deferred pursuant to the Plan, the Deferral Period, the deemed
investment of amounts credited to his Account, the amount of Deferrals which are
distributed pursuant to Section 7.1(a) to be contributed to the 401(k) Plan, and
such other matters as the Committee shall determine from time to time.

2.1.26.PLAN.

        "Plan" means the LKQ Corporation 401(k) Plus Plan, as amended from time
to time.

2.1.27.PLAN YEAR.

        "Plan Year" means the twelve-consecutive month period commencing
January 1 of each year ending on December 31. Notwithstanding the foregoing, the
first Plan Year shall begin on the Effective Date and end on December 31, 2005.

2.1.28.RETIREMENT DATE.

        "Retirement Date" means the date a Participant

        (a)   voluntarily terminates his employment with the Company

          (i)  on or after he has attained at least 65 years of age,

         (ii)  on or after he has attained 55 years of age and completed at
least 10 Years of Service, or

        (iii)  with the Committee's consent; or

        (b)   qualifies for disability under the Company's group long-term
disability plan.

2.1.29.VALUATION DATE.

        "Valuation Date" means the last business day of each calendar month and
each special valuation date designated by the Committee.

6

--------------------------------------------------------------------------------




2.1.30.YEAR OF SERVICE.


        "Year of Service" has the same meaning as in the 401(k) Plan for
purposes of vesting.

2.2.NUMBER AND GENDER.

        Wherever appropriate, words used in the singular shall be considered to
include the plural and words used in the plural shall be considered to include
the singular. The masculine gender, where appearing in the Plan, shall be deemed
to include the feminine gender.

2.3.HEADINGS.

        The headings are included solely for convenience, and if there is any
conflict between any heading and the text of the Plan, the Plan text shall
control.

3.     PARTICIPATION AND ELIGIBILITY

3.1.PARTICIPATION.

        Participants in the Plan are those Employees who are (a) subject to the
income tax laws of the United States, (b) members of a select group of highly
compensated or management Employees, and (c) selected by the Committee, in its
sole discretion, as Participants. The Committee shall notify each Participant of
his selection as a Participant. Subject to the provisions of Section 3.3 a
Participant shall remain eligible to continue participation in the Plan for each
Plan Year following his initial year of selection to participate in the Plan.

3.2.COMMENCEMENT OF PARTICIPATION.

        Except as provided in the following sentences, an Employee shall become
a Participant effective as of the first day of the Plan Year following the date
on which his Participation Agreement becomes effective. A newly eligible
Employee (because of hire or promotion) who completes a Participation Agreement
within thirty (30) days of the date on which his employment commences or the
effective date of his promotion, as the case may be, shall become a Participant
as of the date on which his Participation Agreement becomes effective under
Section 4.2.

3.3.CESSATION OF ACTIVE PARTICIPATION

        Notwithstanding any provision of the Plan to the contrary, an individual
who has become a Participant in the Plan shall cease to be a Participant
effective as of any date designated by the Committee. In the event of such
cessation, the last sentence of Section 4.1 shall apply as if such cessation had
been a termination of employment. Any such Committee action shall be
communicated to such Participant prior to the effective date of such action.
Such cessation shall have no effect upon amounts then credited to his Account
and shall not preclude the individual from subsequently being selected to be a
Participant.

4.     DEFERRALS, MATCHING AND COMPANY CONTRIBUTIONS

4.1.DEFERRALS BY PARTICIPANTS.

        Before the first day of each Plan Year, a Participant may file with the
Committee a Participation Agreement pursuant to which such Participant elects to
make Deferrals. The minimum Deferral for a Plan Year is Two Thousand Dollars
($2000.00). The minimum Deferral shall be prorated for any Plan Year in which an
individual is not a Participant for twelve (12) months based on full months of
participation. Deferrals must be in whole percentages and cannot exceed

        (a)   fifty percent (50%) of Base Salary,

        (b)   one hundred percent (100%) of Commissions, and

        (c)   one hundred percent (100%) of Bonus Compensation.

7

--------------------------------------------------------------------------------






        In addition, a Participant's maximum aggregate Deferrals for a Plan Year
shall not exceed such amount as the Committee shall determine from time to time.
Any Participant election shall be subject to rules prescribed by the Committee.
Deferrals will be credited to the Account of each Participant at the time they
would have been paid to the Participant in cash but for the election to defer.
If a Participant's employment has terminated when a Deferral would otherwise be
credited to his Account, the amount which would have been deferred and credited
will be paid to him in cash.

4.2.EFFECTIVE DATE OF PARTICIPATION AGREEMENT.

        A Participant's Participation Agreement shall become effective on the
first day of the Plan Year to which it relates. The Participation Agreement of
Employees who are first eligible during a Plan Year shall become effective as of
the first day of the month following completion of a Participation Agreement
provided the Participation Agreement is completed within thirty (30) days of the
date the Employee first becomes eligible. Participation Agreements shall relate
only to compensation earned after such agreement is completed and executed. If a
Participant fails to complete a Participation Agreement before the first day of
the Plan Year in which Participant shall earn the compensation to which the
Participation Agreement relates, the Participant shall be deemed to have elected
not to make any Deferrals for such Plan Year.

4.3.MODIFICATION OR REVOCATION OF ELECTION BY PARTICIPANT.

        A Participant may change his Deferrals at any time during a Plan Year on
a prospective basis if the Committee determines that he has suffered a severe,
sudden and unforeseeable hardship as is more fully described in Section 7.10.
Under no circumstances may a Participant's Participation Agreement be made,
modified or revoked retroactively.

4.4.MATCHING CONTRIBUTIONS.

        For each Plan Year, the Account of each Participant shall be credited
with a Matching Contribution equal to such amount, if any, as the Company shall
determine.

4.5.COMPANY PROFIT SHARING CONTRIBUTION.

        For each Plan Year, the Account of each Participant shall be credited
with a Company Contribution equal to such amount, if any, as the Company shall
determine.

4.6.OTHER COMPANY CONTRIBUTIONS.

        For each Plan Year, the Account of each Participant shall be credited
with an Other Company Contribution equal to such amount, if any, as the Company
shall determine.

4.7.HARDSHIP DISTRIBUTION UNDER 401(k) PLAN.

        If required by the terms of the 401(k) Plan, a Participant who receives
a hardship distribution under the 401(k) Plan shall not be eligible to make
Deferrals for a one (1) year period after receipt of the hardship distribution.

5.     VESTING, DEFERRAL PERIODS AND INVESTMENT ELECTIONS

5.1.VESTING.

        A Participant shall be 100% vested at all times in the amount credited
to his Account which is attributable to his Deferrals. The amount credited to
his Account attributable to Matching Contributions and Company Profit Sharing
Contributions shall vest in accordance with the vesting provisions of the 401(k)
Plan applicable to the vesting of matching and profit sharing contributions,
respectively. The amount credited to a Participant's Account attributable to
Other Company Contributions for each Plan Year shall vest in accordance with the
schedule determined by the Committee from time to time. Such determination for a
Plan Year shall be made no later than the time the Other Company Contribution,
if any, for the Plan Year is determined. In addition, to the extent not

8

--------------------------------------------------------------------------------




already vested, amounts credited to a Participant's Account attributable to
Matching Contributions, Company Profit Sharing Contributions, and Other Company
Contributions shall be fully vested upon a Participant's Retirement Date or his
death while employed. All provisions of the Plan relating to the distribution of
a Participant's Account shall mean only the vested portion of such Account.
Since the Plan is unfunded, the portion of a Participant's Account which is not
vested and therefore not distributed with the vested portion of his Account
shall remain property of the Company and not be allocated to Accounts of other
Participants or otherwise inure to their benefit.

5.2.ELECTION OF IN-SERVICE DISTRIBUTION.

        If a Participant desires an in-service distribution of all or a
percentage of his Deferrals for a Plan Year and earnings on such Deferrals, he
must so elect on his Participation Agreement. In the case of any such election,
the Deferral Period must be for at least five (5) years. If the Participant
elects an in-service distribution and is entitled to such a distribution
pursuant to such election prior to any event listed in Section 7.1(b),
distribution pursuant to such election shall not include Matching Contributions,
Company Profit Sharing Contributions, Other Company Contributions, and earnings
on such contributions and must be in a lump sum.

5.3.INVESTMENT ELECTIONS.

        Amounts credited to a Participant's Account shall be credited and
charged with gains and losses, as the case may be, based on hypothetical
investments elected by the Participant. A Participant may elect different
investment allocations for new contributions and existing Account balances. Only
whole percentages may be elected, the minimum percentage for any allocation is
ten percent (10%), and the total elections must allocate one hundred percent
(100%) of all new contributions and one hundred percent (100%) of all existing
Account balances. Investment elections may be changed once per calendar quarter,
effective as of the first day of such quarter, by written direction given at
least seven (7) days before the start of such quarter. The hypothetical
investment alternatives and the procedures relating to the election of such
investments, other than those set forth in this Section 5.3, shall be determined
by the Committee from time to time. A Participant's Account shall be adjusted as
of each Valuation Date to reflect investment gains and losses.

6.     ACCOUNTS

6.1.ESTABLISHMENT OF BOOKKEEPING ACCOUNTS.

        A separate bookkeeping Account shall be maintained for each Participant.
Such account shall be credited with the Deferrals, Matching Contributions,
Company Profit Sharing Contributions, and Other Company Contributions, credited
(or charged, as the case may be) with the hypothetical investment results
determined pursuant to Section 5.3, and charged with distributions made to or
with respect to a Participant.

6.2.SUBACCOUNTS.

        Within each Participant's bookkeeping Account, separate subaccounts
shall be maintained to the extent necessary for the administration of the Plan.

6.3.HYPOTHETICAL NATURE OF ACCOUNTS.


        The Account established under this Section 6 shall be hypothetical in
nature and shall be maintained for bookkeeping purposes only, so that Deferrals,
Matching Contributions, and Company Profit Sharing Contributions, and Other
Company Contributions can be credited to the Participant and so that gains and
losses on such amounts so credited can be credited (or charged, as the case may
be). Neither the Plan nor any of the Accounts (or subaccounts) shall hold any
actual funds or assets. The right of any person to receive one or more payments
under the Plan shall be an unsecured claim against the general assets of the
Company. Any liability of the Company to any Participant, former Participant, or
Beneficiary with respect to a right to payment shall be based solely upon
contractual

9

--------------------------------------------------------------------------------



obligations created by the Plan. Neither the Company, the Board, nor any other
person shall be deemed to be a trustee of any amounts to be paid under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company and a Participant, former Participant,
Beneficiary, or any other person.

7.     PAYMENT OF ACCOUNT

7.1.TIMING OF DISTRIBUTION OF BENEFITS.

        (a)   Distribution of Contribution to 401(k) Plan. As soon as
practicable, but in no event later than March 15 of the Plan Year following the
Plan Year for which the Participant executed the Participation Agreement, the
lesser of (i) the allowable before-tax contribution which may be made on behalf
of the Participant to the 401(k) Plan for the Plan Year for which the
Participant executed the Participation Agreement, and (ii) the sum of the Base
Salary Deferrals, Bonus Deferrals and Commission Deferrals for the Plan Year for
which the Participant executed such Participation Agreement, shall be paid
directly to Participant as compensation earned in the Plan Year for which the
Participant executed the Participation Agreement, unless the Participant
previously elected (in both the Participation Agreement and his 401(k) Plan
elections) to have such amount contributed to the 401(k) Plan as an elective
before-tax contribution. If the Participant elected to have such amount
contributed to the 401(k) Plan as an elective before-tax contribution, such
amount together with an amount equal to the applicable Matching Contributions
(but not in excess of the matching contributions that would have been made on
such amounts under the 401(k) Plan) shall be distributed directly to the
Participant's Account in the 401(k) Plan. and the appropriate subaccounts of
Participant's Account shall be debited accordingly. Notwithstanding the
preceding, the Plan shall not make distributions to the Participant or to the
401(k) Plan in excess of the Participant's Account balance. Distributions
pursuant to this Section 7.1(a) may be made in one or more installments.

        (b)   Distribution After Deferral Period or Termination of Employment.
Distribution of that portion of a Participant's Account which is not distributed
under Section 7.1(a) and for which an in-service distribution has been elected
pursuant to Section 5.2 shall be made at the time specified in such election
unless the Participant's employment terminates prior to such time, in which
event the remaining provisions of this Section 7.1(b), shall apply. Except as
provided below, a Participant's entire Account shall be distributed to him (or
his Beneficiary in the event of his death) following the earliest to occur of
the following:

          (i)  the Participant's death;

         (ii)  the Participant's Retirement Date; or

        (iii)  the Participant's other termination of employment.

        Notwithstanding the foregoing, if a Participant's Retirement Date is as
defined in Section 2.1.28(b), if requested by the Participant and permitted by
the Committee, distribution may be deferred up until the earlier of the dates
specified in Section 2.1.28(a)(i) or Section 2.1.28(a)(ii) or the Participant's
death.

7.2.TIME OF DISTRIBUTION AND VALUATION.

        Upon a distributable event described in Section 7.1(b), the balance of a
Participant's Account shall be determined as of the Valuation Date immediately
following such event. Distribution will be made or begin to be made:

        (a)   six months after such valuation, if the Participant is a "key
employee" (as defined in section 416(i)(1) of the Code); or

10

--------------------------------------------------------------------------------



        (b)   as soon as practical after such valuation or 60 days following the
event, whichever shall last occur, if the Participant is not a "key employee"
(as defined in section 416(i)(1) of the Code).

7.3.FORM OF PAYMENT OR PAYMENTS.

        If the value of the Participant's Account as of the Valuation Date
described in Section 7.2 is at least Five Thousand Dollars ($5,000.00), benefits
which become payable after the Participant's Retirement Date or his death shall
be paid in the form elected by the Participant. The form elected shall apply to
the entire Account. The election may be amended, provided that the amended
election does not increase the duration of payments in the previous election and
the election is made no later than twelve (12) months prior to his Retirement
Date or death. The forms of distribution are:

        (a)   A lump sum amount; or

        (b)   Substantially equal monthly installments over a period of sixty
(60), one hundred twenty (120), or one hundred eighty (180) months or
substantially equal annual installments over a period of five (5), ten (10), or
fifteen (15) years. Gains and losses on the unpaid balance shall continue to be
credited and charged to subaccounts in accordance with the provisions of
Section 5.3. In all cases other than those described in the first sentence of
this Section 7.3, the form of benefit shall be a lump sum. If a former
Participant is receiving an installment form of distribution and dies prior to
the distribution of his entire Account, distributions will be continued to his
Beneficiary.

7.4.INTENTIONALLY OMITTED.

7.5.DESIGNATION OF BENEFICIARIES.

        Each Participant shall have the right, at any time, to designate one
(1) or more persons or an entity as Beneficiary (both primary as well as
secondary) to whom benefits under this Plan shall be paid in the event of a
Participant's death prior to complete distribution of the Participant's Account.
Each Beneficiary designation shall be in a written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant's lifetime. Designation by a married Participant who is a resident
of a community property state of a Beneficiary other than the Participant's
spouse shall not be effective unless the spouse executes a written consent that
acknowledges the effect of the designation and is witnessed by a notary public,
or the consent cannot be obtained because the spouse cannot be located.

7.6.AMENDMENTS.

        Except as provided below, any nonspousal designation of Beneficiary may
be changed by a Participant without the consent of such Beneficiary by the
filing of a new designation with the Committee. The filing of a new designation
shall cancel all designations previously filed.

7.7.CHANGE IN MARITAL STATUS.

        If the marital status of a Participant residing in a community property
state changes after the Participant has designated a Beneficiary, the following
shall apply:

        (a)   If the Participant is married at death but was unmarried when the
designation was made, the designation shall be void unless the spouse has
consented to it in the manner prescribed above.

        (b)   If the Participant is unmarried at death but was married when the
designation was made:

          (i)  The designation shall be void if the spouse was named as
Beneficiary.

         (ii)  The designation shall remain valid if a nonspouse Beneficiary was
named.

        (c)   If the Participant was married when the designation was made and
is married to a different spouse at death, the designation shall be void unless
the new spouse has consented to it in the manner prescribed above

11

--------------------------------------------------------------------------------



7.8.  NO BENEFICIARY DESIGNATION.

        If any Participant fails to designate a Beneficiary in the manner
provided above, or if the Beneficiary designated by a deceased Participant dies
before the Participant or before complete distribution of the Participant's
benefits, the Participant's Beneficiary shall be the person in the first of the
following classes in which there is a survivor:

        (a)   The Participant's surviving spouse;

        (b)   The Participant's children in equal shares, except that if any of
the children predeceases the Participant but leaves issue surviving, then such
issue shall take by right of representation the share the parent would have
taken if living;

        (c)   The Participant's estate.

7.9.UNCLAIMED BENEFITS.

        In the case of a benefit payable on behalf of such Participant, if the
Committee is unable to locate the Participant or beneficiary to whom such
benefit is payable, such benefit may be forfeited to the Company, upon the
Committee's determination. Notwithstanding the foregoing, if subsequent to any
such forfeiture the Participant or beneficiary to whom such benefit is payable
makes a valid claim for such benefit, such forfeited benefit shall be paid by
the Company or restored to the Plan by the Company.

7.10.HARDSHIP WITHDRAWALS.

        A Participant may apply in writing to the Committee for, and the
Committee may permit, a hardship withdrawal of all (valued as of the last day of
the month prior to the month in which the application is made) or any part of a
Participant's Account if the Committee, in its sole discretion, determines that
the Participant has incurred a severe financial hardship resulting from a sudden
and unexpected illness or accident of the Participant or of a dependent (as
defined in section 152(a) of the Code) of the Participant, loss of the
Participant's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, as determined by the Committee, in its sole and absolute
discretion. The amount that may be withdrawn shall be limited to the amount
reasonably necessary to relieve the hardship or financial emergency upon which
the request is based, plus the federal and state taxes due on the withdrawal, as
determined by the Committee. The Committee may require a Participant who
requests a hardship withdrawal to submit such evidence as the Committee, in its
sole discretion, deems necessary or appropriate to substantiate the
circumstances upon which the request is based. A Participant who receives a
distribution under this Section 7.10 shall not be eligible to make Deferrals
until the first day of the second Plan Year which begins after such
distribution.

7.11.WITHHOLDING.

        All Deferrals and distributions shall be subject to legally required
income and employment tax withholding. Such taxes shall include, but not
necessarily be limited to, Social Security taxes on Deferrals and Company
Contributions at the time they are vested and income taxes on distributions.

8.     ADMINISTRATION

8.1.COMMITTEE.

        The Plan shall be administered by a Committee, which shall be appointed
by and serve at the pleasure of the Board. The Committee shall be responsible
for the general operation and administration of the Plan and for carrying out
the provisions thereof. The Committee may delegate to others certain aspects of
the management and operational responsibilities of the Plan including the
employment of advisors and the delegation of ministerial duties to qualified
individuals, provided that

12

--------------------------------------------------------------------------------




such delegation is in writing. No member of the Committee who is a Participant
shall participate in any matter relating to his status as a Participant or his
rights or entitlement to benefits as a Participant.

8.2.GENERAL POWERS OF ADMINISTRATION.


        The Committee shall have all powers necessary or appropriate to enable
it to carry out its administrative duties. Not in limitation, but in application
of the foregoing, the Committee shall have discretionary authority to construe
and interpret the Plan and determine all questions that may arise hereunder as
to the status and rights of Employees, Participants, and Beneficiaries. The
Committee may exercise the powers hereby granted in its sole and absolute
discretion. The Committee may promulgate such regulations as it deems
appropriate for the operation and administration of the Plan. No member of the
Committee shall be personally liable for any actions taken by the Committee
unless the member's action involves gross negligence or willful misconduct.

8.3.INDEMNIFICATION OF COMMITTEE.

        The Company shall indemnify the members of the Committee against any and
all claims, losses, damages, expenses, including attorney's fees, incurred by
them, and any liability, including any amounts paid in settlement with their
approval, arising from their action or failure to act, except when the same is
judicially determined to be attributable to their gross negligence or willful
misconduct.

9.     DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION

9.1CLAIMS.

        A Participant, beneficiary or other person who believes that he or she
is being denied a benefit to which he or she is entitled (hereinafter referred
to as "Claimant"), or his or her duly authorized representative, may file a
written request for such benefit with the Committee setting forth his or her
claim. The request must be addressed to the Committee at the Company at its then
principal place of business.

9.2CLAIM DECISION.


        Upon receipt of a claim, the Committee shall advise the Claimant that a
reply will be forthcoming within a reasonable period of time, but ordinarily not
later than ninety days, and shall, in fact, deliver such reply within such
period. However, the Committee may extend the reply period for an additional
ninety days for reasonable cause. If the reply period will be extended, the
Committee shall advise the Claimant in writing during the initial 90-day period
indicating the special circumstances requiring an extension and the date by
which the Committee expects to render the benefit determination.

        If the claim is denied in whole or in part, the Committee will render a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

        (a)   the specific reason or reasons for the denial;

        (b)   the specific references to pertinent Plan provisions on which the
denial is based;

        (c)   a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation as to why such material
or such information is necessary;

        (d)   appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review, including a statement of the
Claimant's right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review; and

        (e)   the time limits for requesting a review of the denial under
Section 9.3 and for the actual review of the denial under Section 9.4.

13

--------------------------------------------------------------------------------





9.3REQUEST FOR REVIEW.

        Within sixty days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the Secretary
of the Company ("Secretary") review the Committee's prior determination. Such
request must be addressed to the Secretary at the Company at its then principal
place of business. The Claimant or his or her duly authorized representative may
submit written comments, documents, records or other information relating to the
denied claim, which such information shall be considered in the review under
this Section without regard to whether such information was submitted or
considered in the initial benefit determination.

        The Claimant or his or her duly authorized representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information which (i) was relied upon by the
Committee in making its initial claims decision, (ii) was submitted, considered
or generated in the course of the Committee making its initial claims decision,
without regard to whether such instrument was actually relied upon by the
Committee in making its decision or (iii) demonstrates compliance by the
Committee with its administrative processes and safeguards designed to ensure
and to verify that benefit claims determinations are made in accordance with
governing Plan documents and that, where appropriate, the Plan provisions have
been applied consistently with respect to similarly situated claimants. If the
Claimant does not request a review of the Committee's determination within such
sixty-day period, he or she shall be barred and estopped from challenging such
determination.

9.4REVIEW OF DECISION.

        Within a reasonable period of time, ordinarily not later than sixty
days, after the Secretary's receipt of a request for review, it will review the
Committee's prior determination. If special circumstances require that the
sixty-day time period be extended, the Secretary will so notify the Claimant
within the initial 60-day period indicating the special circumstances requiring
an extension and the date by which the Secretary expects to render its decision
on review, which shall be as soon as possible but not later than 120 days after
receipt of the request for review. In the event that the Secretary extends the
determination period on review due to a Claimant's failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall not take into account the period beginning on the date on which
notification of extension is sent to the Claimant and ending on the date on
which the Claimant responds to the request for additional information.

        Benefits under the Plan will be paid only if the Secretary decides in
its discretion that the Claimant is entitled to such benefits. The decision of
the Secretary shall be final and non-reviewable, unless found to be arbitrary
and capricious by a court of competent review. Such decision will be binding
upon the Employer and the Claimant.

        If the Secretary makes an adverse benefit determination on review, the
Secretary will render a written opinion, using language calculated to be
understood by the Claimant, setting forth:

        (a)   the specific reason or reasons for the denial;

        (b)   the specific references to pertinent Plan provisions on which the
denial is based;

        (c)   a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information which (i) was relied upon by the Secretary in making its
decision, (ii) was submitted, considered or generated in the course of the
Secretary making its decision, without regard to whether such instrument was
actually relied upon by the Secretary in making its decision or
(iii) demonstrates compliance by the Secretary with its administrative processes
and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents, and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants; and

14

--------------------------------------------------------------------------------






        (d)   a statement of the Claimant's right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.

9.5DISCRETIONARY AUTHORITY.

        The Committee and Secretary shall both have discretionary authority to
determine a Claimant's entitlement to benefits upon his claim or his request for
review of a denied claim, respectively.

10.   MISCELLANEOUS

10.1.PLAN NOT A CONTRACT OF EMPLOYMENT.


        The adoption and maintenance of the Plan shall not be or be deemed to be
a contract between the Company and any person or to be consideration for the
employment of any person. Nothing herein contained shall give or be deemed to
give any person the right to be retained in the employ of the Company or to
restrict the right of the Company to discharge any person at any time; nor shall
the Plan give or be deemed to give the Company the right to require any person
to remain in the employ of the Company or to restrict any person's right to
terminate his employment at any time.

10.2.NON-ASSIGNABILITY OF BENEFITS.

        No Participant, Beneficiary or distributee of benefits under the Plan
shall have any power or right to transfer, assign, anticipate, hypothecate or
otherwise encumber any part or all of the amounts payable hereunder, which are
expressly declared to be unassignable and non-transferable. Any such attempted
assignment or transfer shall be void. No amount payable hereunder shall, prior
to actual payment thereof, be subject to seizure by any creditor of any such
Participant, Beneficiary or other distributee for the payment of any debt,
judgment, or other obligation, by a proceeding at law or in equity, nor
transferable by operation of law in the event of the bankruptcy, insolvency or
death of such Participant, Beneficiary or other distributee hereunder.

10.3.AMENDMENT AND TERMINATION.

        The Board may from time to time, in its discretion, amend, in whole or
in part, any or all of the provisions of the Plan; provided, however, that no
amendment may be made which would impair the rights of a Participant with
respect to amounts already allocated to his Account. The Board may terminate the
Plan at any time. In the event that the Plan is terminated, the balance in a
Participant's Account shall be paid to such Participant or his Beneficiary in a
lump sum or in equal monthly installments as the Committee determines.

10.4.UNSECURED GENERAL CREDITOR STATUS OF EMPLOYEE.


        The payments to Participant, his Beneficiary or any other distributee
hereunder shall be made from assets which shall continue, for all purposes, to
be a part of the general, unrestricted assets of the Company; no person shall
have nor acquire any interest in any such assets by virtue of the provisions of
this Agreement. The Company's obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future. To the extent that the
Participant, a Beneficiary, or other distributee acquires a right to receive
payments from the Company under the provisions hereof, such right shall be no
greater than the right of any unsecured general creditor of the Company; no such
person shall have nor require any legal or equitable right, interest or claim in
or to any property or assets of the Company. In the event that, in its
discretion, the Company purchases an insurance policy or policies insuring the
life of the Participant (or any other property) to allow the Company to recover
the cost of providing the benefits, in whole, or in part, hereunder, neither the
Participant, his Beneficiary or other distributee shall have nor acquire any
rights whatsoever therein or in the proceeds therefrom. The Company shall be the
sole owner and beneficiary of any such policy or policies and, as such, shall
possess and may exercise all incidents of ownership therein. No such policy,
policies or other property shall be held in any trust for a Participant,
Beneficiary or other distributee or held as collateral security for any
obligation of the Company hereunder.

15

--------------------------------------------------------------------------------



10.5.SEVERABILITY.

        If any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining provisions
hereof; instead, each provision shall be fully severable and the Plan shall be
construed and enforced as if said illegal or invalid provision had never been
included herein.

10.6.GOVERNING LAWS.

        All provisions of the Plan shall be construed in accordance with the
laws of Illinois except to the extent preempted by federal law.

10.7.BINDING EFFECT.


        This Plan shall be binding on each Participant and his heirs and legal
representatives and on the Company and its successors and assigns.

10.8.ENTIRE AGREEMENT.

        This document and any amendments contain all the terms and provisions of
the Plan and shall constitute the entire Plan, any other alleged terms or
provisions being of no effect.

10.9.NO GUARANTEE OF TAX CONSEQUENCES.

        While the Company has established, and will maintain the Plan, the
Company makes no representation, warranty, commitment, or guaranty concerning
the income, employment, or other tax consequences of participation in the Plan
under federal, state, or local law.

10.10.SOLE OBLIGOR.

        Each Company shall be the sole obligor with respect to Plan benefits
that are owed to a Participant which arise by virtue of contributions made by
such Company or the Participant's employment by such Company.

        IN WITNESS WHEREOF, the Company has caused this Plan to be executed on
the    day of December, 2004.

    LKQ CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------

    Title:

16

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17

